Citation Nr: 1200191	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-42 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his cousin, and a Post Commander of the Philippine Veterans Federation


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The appellant claims that he had active service from December 1941 to March 1948, initially with the Commonwealth Army of the Philippines and subsequently with the Recognized Guerillas. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant, his cousin and a Post Commander of the Philippine Veterans Federation testified in support of this claim during a videoconference hearing held before the undersigned in October 2011.  A copy of the transcript has been associated with the claims file.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

This case is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for legal entitlement to a one-time payment from the FVEC Fund are not met.  38 U.S.C.A. § 501(a); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011). 

VA must ensure compliance with the provisions of the VCAA, when applicable. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, however, the VCAA is inapplicable.  There is no possibility, reasonable or otherwise, that notice or assistance would aid in substantiating the appellant's claim.  Rather, the law, not the evidence, is dispositive in this case.  Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that, where it is the law, and not the underlying facts or development of the facts that are dispositive in the matter, the VCAA can have no affect on the appeal); Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that, where the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is inapplicable); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The crucial question in this case is whether the appellant has the requisite service to be entitled to the benefit sought.  He submitted official service department information in support of his claim and, based on that information, NPRC refused certification.  Cappellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any service department records in determining veteran status).  The appellant does not now dispute the facts of the case by asserting that the information submitted is incorrect, incomplete, or erroneous.  Rather, he asserts that the information is sufficient to establish that he has the requisite service, a legal question.  See generally Sarmiento v. Brown, 7 Vet. App. 80, 86 (1994); D'Amico v. West, 209 F.3d 1322, 1327 (2000); Cappellan, 539 F.3d 1373 (2010).  

II.  Analysis

The appellant claims that he is entitled to a one-time payment from the FVEC Fund based on his service in the Commonwealth Army of the Philippines and Recognized Guerillas from December 1941 to March 1948.  According to written statements he submitted during the course of this appeal and hearing testimony, presented in October 2011, during that time period, he served with I Company, 13th Infantry, 11th  Division.  He contends that the multiple documents he has submitted in support of this claim prove that he is a veteran for benefit purposes and entitled to the payment sought.  

Under the American Recovery and Reinvestment Act (Act), certain Philippine veterans are entitled to a one-time payment from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons total either $9,000 (for non-United States citizens) or $15,000 (for United States citizens).

If an eligible person accepts a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 of the Act, which addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East (USAFFE) during World War II, provides that the Secretary may make a payment from the FVEC Fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary an application for benefits under this section.  

Section 1002(d) characterizes an eligible person as (1) any person who served either (a) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (b) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains pertinent information as to length, time and character of service; and (3) in VA's opinion, the document is genuine and contains accurate information.  38 C.F.R. § 3.203(a) (2010). 

Only service department records can establish if and when a person had qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA's Secretary has lawfully promulgated regulations making service department findings binding and conclusive on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  VA does not have the authority to alter the findings of the service department.  Id.; see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  If the United States service department refuses to verify the claimed service, the applicant's only recourse is with the relevant service department, not with VA.  Soria, 118 F.3d at 749.  

In this case, in August 1982 and January 1989, NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC based this finding on: (1) a Republic of the Philippines, Philippine Army Certificate of Discharge, which shows that the appellant was discharged from service honorably as a member of the 102nd Military Police Company (I Company, 13th Infantry, 11th Division, 3rd Battalion) in March 1948; and (2) an Affidavit For Philippine Army Personnel, which shows a service number of [redacted], a present organization of 35th Military Police Company, and service from December 1941 (induction into USAFFE) to August 1945, including in I Co, 13th Infantry, 11th Division and G Co, 15th Infantry, a guerrilla unit and as a Prisoner of War (April 1943 to May 1943).    

After his hearing, the appellant submitted a letter he received from the NPRC in October 2003.  The NPRC informed him that numerous reviews of his case had been made and that certificates of service affidavits and other documents he submitted were not considered as proof in the USAFFE.  

Thereafter, the appellant submitted other documents alleged to establish the requisite service needed for the one-time payment, but the RO did not transfer these documents to NPRC for verification.  Rather, in March 2009, when the appellant submitted his most recent claim, the RO did so.  At that time, the additional documents included:  a certification of service from December 1941 to March 1948 from the General Headquarters of the Armed Forces of the Philippines; an ex-POW Questionnaire from The American Legion in Quezon City; a report and Certification from the Philippine National Red Cross, Prisoner of War Office, which confirms the appellant was captured and imprisoned from April 1943 to May 1943; a certification of service with the 11th Division, PA USAFFE from the Department of National Defense, Philippines; the appellant's Certificate of Naturalization, United States passport, California license and Benefits Identification card, social security card and American Coalition for Filipino Veterans card; various correspondence between the appellant and his attorney; an application to and certification of pension award from the Department of National Defense, Philippine Veterans Affairs Office; a copy of a check and Certification from the Department of National Defense, Philippine Veterans Affairs Office; and a Clearance Slip from the 102nd Military Police Company.    

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge pursuant to 38 C.F.R. § 3.203(a)(1).  

In May 2010, based on the documents the appellant submitted, none of which is an official document of the relevant United States service department, NPRC again reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend it.  Duro, 2 Vet. App. at 532.  

The Board acknowledges the appellant's contention that the Philippine government and Immigration and Naturalization Service (INS) have recognized his service as qualifying for their purposes, but reminds the appellant that the laws of the United States and the Philippines are different as are the law and regulations pertinent to VA and INS claims.  While documents certified by the Philippine government may satisfy the law pertaining to Philippine veterans and be sufficient to qualify one for naturalization in the United States, they are not sufficient to establish the appellant's entitlement to the one-time payment at issue in this case.  

During his hearing, upon questioning by the undersigned, the appellant was not able to provide any additional facts or information that could be used as a basis for resubmitting a request for verification to NPRC.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  To the extent the appellant disputes NPRC's most recent finding, noted above, he should pursue this dispute with his service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Inasmuch as NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he may not be considered a veteran for the purpose of establishing legal entitlement to a one-time payment from the FVEC Fund.  The law, not the evidence, is dispositive in this case.  The appeal must therefore be denied based on a lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


